Hubbell, J.
Taylor, tbe complainant, and Rogers, one of tbe defendants, wbo are brothers-in-law, in June, 1846, resided on tbe lands wbicb are tbe subject of tbe present controversy. Both bad made substantial improvements, but neither bad a pre-emption right, nor tbe means of purchasing tbe land from tbe government. In this state of things, Taylor applied to Noble for a loan of two hundred dollars to enter tbe land, and an .arrangement was finally made by wbicb tbe money was advanced. Noble, however, declined wholly to interfere in tbe matter, unless be could have tbe right to convey one-half of tbe land to Rogers, in case be should think it proper to do so, ■within one year. Subject to this express condition, tbe money was put into tbe bands of Taylor, and tbe title of tbe land was taken in Noble’s name, to secure the repayment of tbe money, with twelve per cent, interest, at tbe end of one year. Pursuant to the alleged stipulation, Noble conveyed eighty acres of tbe land do Rogers, on tbe payment to him of one-half of tbe money advanced and interest.
Taylor files bis bill to compel a conveyance to him, by tbe defendants, of the whole one hundred and sixty acres.
This is tbe whole case as I understand tbe testimony. It is not material to inquire whether there was a technical borrowing of the money by Taylor, or whether he became bable to repay tbe whole principal and interest. Noble advanced tbe money voluntarily, and bad a perfect right to dictate tbe terms of the arrangement, and Taylor, by accepting it, became, bound by those terms.
As tbe money was advanced with tbe alleged condition annexed, tbe conveyance to Rogers was perfectly legal and proper, unless there was some fraud or oppression in tbe proceeding, and I can discover nothing of tbe kind. On tbe contrary, tbe motives and conduct of Noble seem to have been equitable and commendable, securing to both of tbe parties an equal share of the government land on wbicb they bad settled with tbe just expectation of obtaining a title. Whether tbe *423division lines were struck precisely where the respective interest of the occupants, if nicely balanced, would require, this court cannot determine, because the testimony does not show that any specific bound was fixed, in the arrangement between Taylor and Noble. It is enough that substantial justice was done.
Much testimony was produced to show that all the differences between the parties had been settled by a friendly arbitration before the filing of the bill. The binding force of a common iaw arbitration, when properly conducted, is not to be denied. But, in the present instance, the proceedings are quite too loose and uncertain to admit of their being adopted and enforced by this court, and this decision would not be materially varied if they were.
The decree of the circuit court is erroneous, for the reasons before stated, and it must be reversed, with costs.